DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-7, drawn to an electronic fuel injection module.
Group II, claims 8-18, 28 and 29, drawn to a first small air-cooled engine.
Group III, claims 15-18, 28 and 29, drawn to a second small air-cooled engine.
Groups I, II and III do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. Groups I, II and III lack unity a priori as there is not subject matter common to all claims. The special technical feature of the electronic fuel injection a fuel delivery injector unit, comprising: a cavity extending along a central longitudinal axis; a fuel inlet configured to receive fuel and fluidly coupled to the cavity to direct fuel into the cavity; a magnetic assembly including a magnet, a pole, and a hollow sleeve, wherein the magnet and the pole are secured to the sleeve, and wherein the magnetic assembly is fixedly positioned within the cavity; a pumping assembly including a bobbin and a piston, wherein the bobbin includes a coil configured to be coupled to an electrical power supply, wherein the bobbin is configured to move the pumping assembly within the cavity in response to interaction between a magnetic field created by energizing the coil and the magnetic assembly, and wherein the piston is coupled to the bobbin and configured to move within the sleeve; a spring coupled to the pumping assembly to bias the pumping assembly to a home position; a valve seat located at one end of the piston; a valve configured to selectively engage the valve seat in response to movement of the piston within the sleeve, wherein the valve allows fuel to flow into a pressure chamber when open and prevent fuel flow into the pressure chamber when closed; and an out valve positioned between the pressure chamber and an outlet passage, wherein the out valve allows fuel to flow from the pressure chamber into the outlet passage when open and prevent fuel flow from the pressure chamber into the outlet passage when closed, wherein the outlet passage is in fluid communication with the throat and configured to provide fuel to the throat as claimed therein is not present in the inventions of Groups II and III. The special technical feature of the first small air-cooled engine of Group II includes: wherein the fuel inlet is positioned below the fuel tank so that liquid fuel is delivered to the fuel inlet via gravity as claimed therein is not present in the inventions of Groups I and III. The wherein the fuel inlet is fluidly coupled to the fuel tank to receive liquid fuel as claimed therein is not present in the inventions of Groups I and II. Additionally, the electronic fuel injection module of Group I includes none of: a cylinder including a cylinder head and cylinder intake port; a piston configured to reciprocate within the cylinder; a crankshaft configured to rotate in response to reciprocation of the piston; a fuel tank configured to store a liquid fuel; an air cleaner configured to filter air for combustion, wherein the inlet port is fluidly coupled to the air cleaner to receive filtered air; wherein the fuel inlet is fluidly coupled to the fuel tank, wherein the fuel inlet is positioned below the fuel tank so that liquid fuel is delivered to the fuel inlet via gravity, and wherein the outlet passage is fluidly coupled to the throat to provide fuel to mix with the filtered air; wherein the outlet port is fluidly coupled to the cylinder intake port to provide an fuel-air mixture for combustion in the cylinder, as recited by each of the first and second small air-cooled engines of Groups II and III; and first small air-cooled engine of Group II includes none of: a throttle body including an outlet, wherein the outlet port is formed in the outlet, as recited by the second small air-cooled engine of Group III. Thus, Groups I, II and II lack unity a priori as there is not subject matter common to all claims. Also, see the reasons provided for the lack of unity of invention by the Written Opinion of the International Searching Authority mailed 02/06/2020 for international application PCT/US2019/055791, of which the instant application is a National Stage application under 35 U.S.C. 371, which also notes the lack of unity of invention, and further notes that U.S. Patent Application Publication 2014/0137839 to Russ (see Cite No. A88 of IDS filed 04/09/2021) teaches an electronic fuel injection module, comprising: 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ZALESKAS whose telephone number is (571)272-5958.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/JOHN M ZALESKAS/Primary Examiner, Art Unit 3747